Citation Nr: 0402731	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956, and from January 1961 to October 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision which denied service 
connection for a back disability, and found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a left elbow disability.


FINDINGS OF FACT

1.  The veteran's back disability began many years after 
service, and was not caused by any incident of service.

2.  In an unappealed October 1986 decision, the RO denied a 
claim for service connection for a left elbow disorder.  
Evidence received since that time is cumulative or redundant, 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left elbow 
disability; and the October 1986 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1953 to August 1956, and from January 1961 to October 1962.  
His service medical records show that he was treated for a 
left elbow contusion in March 1956 after being struck by a 
crowbar.  He was hospitalized for three days, with swelling 
and limitation of motion of the left elbow.  X-rays were 
negative for fracture of the elbow.  Later that month, he 
received outpatient treatment for left elbow symptoms, and 
repeat X-rays were negative for fracture.  Later service 
medical records do not show a left elbow problem.  Treatment 
notes from March 1961 show the veteran complained of back 
pain after jumping out of a hole, with an impression of lower 
lumbosacral ligament strain being indicated.  In May 1962, he 
complained of pain in the thoracolumbar spine area after 
being in an auto accident.  A low back X-ray at this time was 
negative.  His separation examination from October 1962 is 
negative for any back disability or left elbow disability; 
the spine and upper extremities were found to be normal.

Private medical records, including those from a hospital and 
from William S. Reid, M.D, show the veteran was hospitalized 
in October 1985 with radiating low back symptoms after 
suffering a fall from a truck.  He underwent a lumbar 
laminectomy with discectomy in October 1985 due to diagnosed 
stenosis and a herniated disc of the lumbar spine.  He 
received follow-up outpatient treatment for the low back 
condition.  In May 1986 he was admitted for a lumbar 
myelogram following ongoing complaints of low back pain.  

In a letter dated in August 1986, Dr. William S. Reid stated 
that the veteran's original injury was related to a fall from 
a truck, as was documented in his admission history and 
physical in October 1985.  This accident occurred 
approximately two to three weeks prior to his admission to 
the hospital.  Dr. Reid stated that all subsequent hospital 
admissions were related to treatment for his persistent low 
back pain and the evaluation of his back pain.

In October 1986, the RO denied the veteran's claim for 
service connection for a left elbow injury.  He did not 
appeal this decision.

In a letter dated in May 1987, Dr. Lee G. Durham, the 
veteran's family physician, stated that he had been following 
the veteran for a number of years.  Dr. Durham said that the 
veteran was totally disabled from lumbosacral syndrome.  It 
was noted that he had a lumbar laminectomy and discectomy 
performed in 1985 for spinal stenosis and a herniated disc, 
but still had restricted range of motion and severe pain.  It 
was further noted that he had range of motion restrictions of 
the left arm following a comminuted fracture of the left 
humerus and extensive cellulitis after an auto accident in 
1964.  

In October 1987, the veteran was given a VA general medical 
examination.  He reported a 1964 car wreck which injured his 
left arm, and a 1985 injury to his back.  He said his left 
arm was crushed in the 1964 car accident, and this required 
surgery involving internal fixation and complications from 
gangrene.  He also detailed back problems from the 1985 
injury.  X-rays of the lumbar spine showed mild degenerative 
changes with hypertrophic facet changes at L5 and S1 being 
the most impressive; a previous laminectomy was seen along 
with disc space narrowing at L4-5 and L5-S1.  X-rays of the 
left elbow showed previous trauma, with an absent proximal 
radial head, some deformity of the distal humerus, and post-
traumatic arthritis.  Following physical examination, the 
examiner's diagnoses included post-lumbar laminectomy and 
discectomy, chronic low back strain, right sciatica, and old 
injury with partial ankylosis of the left elbow.

An October 1987 decision of the Social Security 
Administration shows the veteran was awarded disability 
benefits.  The decision notes, in part, disabilities related 
to post-service injuries to the left arm and low back.

Private medical records from 1988 and 1989 show low back and 
other ailments.  Following a disability evaluation in March 
1989, Dr. Reid's impressions were status post-operative 
lumbar laminectomy and discectomy for lumbar spinal stenosis 
and a herniated lumbar disc, and persistent disabling low 
back and hip pain.

In June 1989, the RO found the veteran was permanently and 
totally disabled from non-service-connected conditions 
(primarily heart disease)

Private medical records from June and July 1998, primarily 
involving heart disease, incidentally mention that in 1964 
the veteran injured his left arm in a motor vehicle accident, 
and this had required left arm surgery.  Continuing medical 
records dated into 2000 describe the veteran's various 
ailments, including back and left arm symptoms.  A cervical 
spine X-ray performed in October 2000 found degenerative 
changes.  

On August 7, 2001, the RO received the veteran's current 
claim for service connection for a back disability, and his 
application to reopen the claim for service connection for 
residuals of a left elbow injury.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  Relevant medical records have been obtained, and a 
VA examination is not warranted under the circumstances of 
the case.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

1.  Service connection for a back disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records show complaints of back 
pain in March 1961 and May 1962, during his second period of 
active duty.  An impression of lower lumbosacral ligament 
strain was made in March 1961, and X-rays from May 1962 were 
negative.  The October 1962 separation examination was 
negative for any back disability; the spine was found to be 
normal.

Post-service medical records are negative for any indication 
of back problems until 1985, over 20 years after service, 
when the veteran was hospitalized in October 1985 with back 
complaints after falling from a truck.  He underwent a lumbar 
laminectomy and discectomy for stenosis and a herniated disc, 
and subsequent medical records show ongoing back problems.  

The evidence does not suggest that the veteran's current back 
disability is related to service.  In light of the normal 
service separation examination in 1962, and the absence of 
any medical records of treatment for a back condition for 
over 20 years after service, the evidence demonstrates that 
the minor back problems during service were acute and 
transitory, and resolved without residuals.  The evidence as 
a whole indicates instead that the current back disability is 
the result of a post-service fall from a truck in 1985.  Dr. 
Reid's letter indicates that the veteran's back condition 
resulted from injury in a fall which occurred two or three 
weeks before the 1985 hospitalization.  In the absence of 
evidence linking the current back disability to any incident 
of service, service connection is not warranted.  While the 
veteran believes that he has a back disability which is due 
to his service, he is a layman, and as such has no competence 
to give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

The weight of the credible evidence indicates that the 
current back disability began many years after service and 
was not caused by any incident of service.  A back disability 
was not incurred in or aggravated by active military service.  
As the preponderance of the evidence is against the claim for 
service connection for a back disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


2.  Application to reopen claim for service connection for a 
left elbow disability

An RO decision in October 1986 denied service connection for 
residuals of a left elbow injury.  As such decision was not 
appealed, it is considered final, with the exception that the 
claim may be reopened if new and material evidence has been 
submitted since then, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

On August 7, 2001, the veteran applied to reopen the 
previously denied claim for service connection.  As 
applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); 38 C.F.R. § 3.156(a) (2003).]

At the time of the unappealed 1986 RO decision, the veteran's 
service medical records were available and showed that he 
suffered a left elbow contusion from a crowbar in March 1956; 
X-rays showed no fracture; and the injury was conservatively 
treated.  Later medical records from the first period of 
service (which ended in August 1956) and from the second 
period of service (January 1961 to October 1962) show no 
residuals of the left elbow contusion.  

Medical evidence received since the RO's 1986 decision 
includes additional post-service medical records which 
provide a detailed history of a post-service left arm/elbow 
fracture injury in a 1964 motor vehicle accident, requiring 
surgeries.  There is now X-ray evidence of the post-service 
injury and surgery involving the left elbow, including 
absence of the radial head, damage to the distal humerus, and 
traumatic arthritis.  All the medical evidence points to 
these left elbow problems as being the result of the post-
service fracture injury, not the minor left elbow contusion 
which occurred in service.  

Upon consideration of the additional medical evidence 
submitted since the RO's 1986 decision, the Board finds that, 
while some of it is new, it does not show a link between the 
current left elbow disability and any incident of service.  
The additional evidence only demonstrates that the current 
left elbow disorder is due to a post-service fracture injury.  
The additional evidence submitted is not material, as it does 
not show that a current left elbow disability is related to 
service.  Such evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the 1986 RO decision.  Thus the claim 
for service connection for a left elbow disability is not 
reopened, and the 1986 RO decision remains final.    


ORDER

Service connection for a back disability is denied.

The application to reopen a claim for service connection for 
a left elbow disability is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



